
	
		I
		112th CONGRESS
		2d Session
		H. R. 5888
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2012
			Mr. Sarbanes
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a demonstration program to facilitate
		  physician reentry into clinical practice to provide required primary health
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Physician Reentry Demonstration Program
			 Act.
		2.FindingsCongress finds as follows:
			(1)According to the
			 American Academy of Family Physicians, the shortage of primary care physicians
			 will reach 40,000 in the next 10 years, as medical schools send about half of
			 the needed number of graduates into primary care medicine.
			(2)According to the
			 Association of American Medical Colleges, the overall shortage of physicians in
			 the United States is expected to grow to nearly 160,000 by 2025.
			(3)Medical schools in
			 the United States train only approximately 20,000 new physicians every year.
			(4)The Department of
			 Health and Human Services estimates that the United States needs at least
			 16,000 more primary care physicians.
			(5)According to a survey of 1,600
			 pediatricians over the age of 50 conducted by the Association of American
			 Medical Colleges and the American Academy of Pediatrics, 22 percent of female
			 pediatricians took extended leave (6 months or more) from medicine, compared to
			 only 6.5 percent of male pediatricians. Seventy-one percent of the female
			 pediatricians who took extended leave did so to care for a child or family
			 member.
			3.Reentry program
			 for physicians
			(a)Activities of
			 the Secretary
				(1)Establishment of
			 demonstration programThe Secretary of Health and Human Services
			 (referred to in this section as the Secretary) shall establish a
			 demonstration program to assist the development of innovative programs that
			 facilitate physician reentry into clinical practice to provide required primary
			 health services (as defined in section 330(b)(1)(A) of the Public Health
			 Service Act (42 U.S.C. 254b(b)(1)(A)). The Secretary shall award one grant, on
			 a competitive basis, to an eligible entity in each of the 10 regions served by
			 a regional office of the Department of Health and Human Services.
				(2)Administrative
			 activitiesThe Secretary shall use not more than 15 percent of
			 the funds appropriated to carry out this section to work with key stakeholders
			 to—
					(A)conduct a national needs assessment with
			 regard to the supply of physicians who provide required primary health
			 services, using, to the extent feasible, information collected for use in other
			 similar completed or forthcoming studies, such as studies conducted by the
			 Agency for Healthcare Research and Quality and the Health Resources and
			 Services Administration;
					(B)develop a database that contains a
			 directory of programs that help physicians reenter clinical practice;
					(C)disseminate evidence-based assessments and
			 evaluation tools to measure the basic core competencies of physicians
			 reentering clinical practice that are consistent with the guidelines published
			 by the Federation of State Medical Boards for such physicians; and
					(D)assist State
			 regulatory authorities and hospital credentialing committees to structure
			 requirements for physicians to return to clinical practice in a manner that
			 ensures patient safety while addressing the burdens on such reentering
			 physicians.
					(b)Eligible
			 entitiesEntities eligible to
			 receive a grant under this section are the following:
				(1)A
			 State.
				(2)A
			 hospital.
				(3)An academic
			 medical center.
				(4)A
			 medical school.
				(5)A health center (as defined in section
			 330(a) of the Public Health Service Act (42 U.S.C. 254b(a))).
				(6)A
			 non-profit organization with a demonstrated history or expertise in providing
			 physician education and with the ability to offer programs specifically
			 targeted at reentering physicians.
				(c)ApplicationIn
			 order to receive a grant under this section, an eligible entity shall submit to
			 the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
			(d)Uses of
			 FundsAn eligible entity that
			 receives funds under this section shall use such funds to assist reentering
			 physicians who meet the requirements of subsection (e) through any of the
			 following:
				(1)Training reentering physicians to reenter
			 clinical practice.
				(2)Paying credentialing fees and other fees
			 that are necessary for reentering physicians to reenter clinical
			 practice.
				(3)Paying the
			 salaries of reentering physicians.
				(4)Providing loan repayment assistance and
			 other financial assistance, including scholarships and grants for education and
			 training, to reentering physicians.
				(e)Requirements of
			 participants
				(1)Service
			 locationsTo be eligible to receive benefits under subsection
			 (d), a reentering physician who participates in a demonstration program shall
			 provide required primary health services at—
					(A)a health center
			 (as defined in section 330(a) of the Public Health Service Act (42 U.S.C.
			 254b(a)));
					(B)a Veterans
			 Administration Medical Center if the Secretary of Veterans Affairs certifies
			 that there is a shortage of physicians at such medical center; or
					(C)a school-based
			 health center (as defined in section 2110(c)(9) of the Social Security Act (42
			 U.S.C. 1397jj(c)(9))).
					(2)Length of
			 serviceTo be eligible to
			 receive benefits under subsection (d), a reentering physician shall work at a
			 location described in paragraph (1) for not less than 2 years.
				(f)Liability
			 protectionsA civil action
			 brought against a reentering physician who participates in a demonstration
			 program under this section and works at a location described in subsection
			 (e)(1) for damage for personal injury, including death, resulting from
			 performance of medical, surgical, dental, or related functions by a reentering
			 physician acting within the scope of such reentering physician’s participation
			 in a demonstration program, shall be subject to section 224 of the Public
			 Health Service Act (42 U.S.C. 233) in the same manner as a civil action
			 described in subsection (a) of that section.
			(g)Annual review
			 and reportFor any year during which the demonstration program
			 under this section is carried out, the Secretary shall conduct a review and
			 comprehensive evaluation of such program and shall prepare and submit to
			 Congress a report assessing such program, including an assessment of the
			 performance of the reentering physicians who participate in such program.
			(h)Reentering
			 physician definedIn this section, the term reentering
			 physician means a physician, as defined by section 1861(r)(1) of the
			 Social Security Act (42 U.S.C. 1395x(r)), who previously engaged in clinical
			 practice, and who returns to clinical practice in the discipline in which such
			 person was trained or certified following an extended period (2 years or more)
			 of clinical inactivity after such person voluntarily chose to stop practicing.
			(i)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section such sums as may be necessary for fiscal year 2014.
			
